The plaintiff brought suit to recover damages for personal injury caused by his being struck by an automobile driven by the defendant. The jury found from the evidence that the plaintiff had been injured by the negligence of the defendant and that the plaintiff by his own negligence had contributed to his injury. No damages were assessed.
As a defense contributory negligence was pleaded in substance but not according to the usual formula, and the presiding judge permitted the defendant to make the plea more specific by amendment. The amendment was drafted but, having been lost, it is not set out in the record.
It is hard to see how the plaintiff could have been misled or prejudiced by the amendment, which was introduced merely to make the defense more definite. C. S., 545, 547.
No error. *Page 430